*246Opinion by
Cline, J.
In accordance with stipulation of counsel and on authority of the decisions cited, the protests were sustained as follows: (1) Bak hop, lotus nuts (hoi shin lien, hoi pak lien), and yuen yuk the same in all material-respects as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held free of duty under paragraph 1669, Tariff Act of 1930, or under paragraph 1567, Tariff Act of 1922, as crude drugs; and (2) fungus similar to that the subject of Quong Yu Wo v. United States (T. D. 48003) was held dutiable at 35 percent under paragraph 775, Tariff Act of 1930, as vegetables, prepared or preserved.